Citation Nr: 0531164	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  05-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
trench mouth and a dental condition.

2.  Entitlement to service connection for residuals of a 
right testicular injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from March 1941 to January 
1942, and from October 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In November 2005, this case was advanced on the Board's 
docket in light of his advanced age.


FINDINGS OF FACT

1. In a January 1998 decision the Board denied entitlement to 
service connection for trench mouth and a loss of teeth.  
That decision was not appealed.

2  Evidence received since the January 1998 Board denial is 
cumulative of that previously of record.

3.  There is no competent evidence linking residuals of a 
right testicular injury to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for trench mouth and a dental condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Chronic residuals of a right testicular injury were not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in June 2004, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining and associating with the record all 
identified VA and private treatment records for which he 
provided authorizations for VA to obtain his records.  Hence, 
the Board finds that VA has fulfilled its duties under the 
VCAA.

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim for Service Connection

The veteran and his representative contend that the appellant 
suffers from chronic residuals of a right testicular injury.  
It is requested that the veteran be afforded the benefit of 
the doubt in adjudicating the claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
service records are not available, and that exhaustive 
efforts to secure them or recreate the information that they 
may have included have been unsuccessful.  

Notably, post service records are available, and they reveal 
that the veteran's genitalia were normal as late as July 
1998.  Indeed, the earliest complaint of right groin pain was 
made in September 2000.  At that time the appellant reported 
a one month history of groin pain.  Since then, the appellant 
has received periodic care for his complaints of groin pain, 
however, at no time has any VA or private medical care 
professional linked these complaints to a right groin disease 
or injury that was incurred or aggravated in-service.  
Accordingly, while the Board acknowledges the absence of any 
service medical records, the lack of any competent evidence 
even suggesting a continuity of symptomatology since 
separation in 1945 mandates that this claim be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Claim to Reopen

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a previously 
denied claim, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of these matters on any 
basis, in this case, since the January 1998 Board decision..  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(2005).  38 C.F.R. § 3.381(a) (2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2005).

However, the following will not be considered service- 
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2005).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
(West 2002) and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition. 38 C.F.R. § 17.161(a).

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release. (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(2).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis. 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. 
VAGCPRECOP 5-97, 62 Fed. Reg. 15,566 (1997).

In this case, the evidence available to the Board in January 
1998, included a 1944 photograph showing that the appellant 
had teeth, several letters from his daughter, newspaper 
articles detailing his trouble in securing VA dental care and 
treatment, a statement and private medical records from 
Kenneth Kelman, D.D.S., and testimony presented at a June 
1997 hearing.

Since January 1998 the appellant has submitted VA treatment 
records, as well as duplicate copies of previously submitted 
evidence.  The duplicate evidence is by definition cumulative 
of that previously available.  As to the VA treatment 
records, these documents do not show that the appellant 
sustained in-service a combat wound to his mouth and teeth, 
or that he incurred any other form of in-service trauma to 
any tooth.  Further, the appellant uses dentures, and as 
such, his teeth are replaceable.  Finally, there remains no 
evidence that the appellant initially filed a timely claim 
for service connection for a dental disorder following his 
discharge in 1945.  As such, the Board is compelled to 
conclude that the new and material evidence has not been 
submitted.  38 U.S.C.A. § 5108.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable to these claims.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Entitlement to service connection for a right testicular 
injury is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for trench mouth 
and a dental condition: 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


